DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action is in response to the papers filed 2/16/2022.
The claims 1, 4-5, 7-8, 10, and 14 have been amended. Claims 2-3 and 9 have been cancelled.  Claims 16-21 have been newly added.
In view of the amendment, the Objection to claim 13 has been withdrawn.
Response to Arguments
Applicant’s arguments, see Remarks, filed 2/16/2022, with respect to the claims as amended have been fully considered and are persuasive.  
Allowable Subject Matter
Claims 1, 4-8, and 10-21 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim(s) with the allowable feature being: 
Claim 1: “An electrical coil device comprising: a winding carrier which is formed from an elongate hollow tube and which is shaped in the manner of a ring, such that, overall, a superordinate loop of the coil device is formed by the ring shape of the winding carrier, a winding which is applied to the winding carrier and which is composed of a superconductive conductor, a coil axis, and two axial coil members which extend parallel to the coil axis, wherein the superconductive conductor is wound in a multiplicity of individual turns helically around the hollow tube, such that the ring shape of the winding 
Claim 7: “An electrical coil device comprising: a winding carrier which is formed from an elongate hollow tube and which is shaped in the manner of a ring, such that, overall, a superordinate loop of the coil device is formed by the ring shape of the winding carrier, and a winding which is applied to the winding carrier and which is composed of a superconductive conductor, wherein the superconductive conductor is wound in a multiplicity of individual turns helically around the hollow tube, such that the ring shape of the winding carrier results in at least one superordinate turn of the overall helix, and wherein the interior of the hollow tube is designed as a coolant channel for the circulation of a fluid coolant, wherein the hollow tube has an inner diameter of at most 50 mm.”
Claim 8: “An electrical coil device comprising: a winding carrier which is formed from an elongate hollow tube and which is shaped in the manner of a ring, such that, overall, a superordinate loop of the coil device is formed by the ring shape of the winding carrier, and a winding which is applied to the winding carrier and which is composed of a superconductive conductor, 3 wherein the superconductive conductor is wound in a multiplicity of individual turns helically around the hollow tube, such that the ring shape of the winding carrier results in at least one superordinate turn of the overall helix, and wherein the interior of the hollow tube is designed as a coolant channel for the circulation of a fluid coolant, wherein the superconductive conductor comprises at least one strip conductor, wherein the thickness of the strip conductor is at most 150 pm.”
Claim 10: “An electrical coil device comprising: a winding carrier which is formed from an elongate hollow tube and which is shaped in the manner of a ring, such that, overall, a superordinate loop of the coil device is formed by the ring shape of the winding carrier, and a winding which is applied 
The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period.
Therefore claims 1, 4-8, and 10-21 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kenneth et al. (US 2021/0336498) teaches a rotor for an electric motor having a central rotor axis with a rotor carrier and having at least one permanent-magnetic superconducting magnet device supported by said carrier.
Arndt et al. (US 2021/0143694) teaches a rotor for an electric motor having a central rotor axis with a rotor carrier and having at least one permanent-magnetic superconducting magnet device supported by said carrier.
Kummeth et al. (US 2014/0171330) a machine having a stator and rotor having a magnetizable and coolable rotor section made of a superconducting material.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231.  The examiner can normally be reached on 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RASHAD H. JOHNSON
Examiner
Art Unit 2832



/RASHAD H JOHNSON/Examiner, Art Unit 2832